Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
	The amendment filed on 12/15/2021 has been entered.  All previous objections have been withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear peristaltic pump with pinch and compression block arrangement.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities: in claim 11, Iine 11, the phrase “at the least one tube” should be changed to “the at least one tube”.  In claim 20, Iine 16, the phrase “at the least one tube” should be changed to “the at least one tube”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11 and 20 use language to the effect of a protrusion being “complementary” or an inner radius being “complementary” to an outer radius.  This is not clear in context nor is this new phrasing found in the disclosure; instead, the description provides for a protrusion to “correspond” to a tube width or for an inner radius to “correspond” to an outer radius which more clearly indicates that two things match up in a width or size.  Examine notes that a dictionary definition of “complementary” implies that two elements adds something to the other or that two given elements work well together.  These and other definitions of “complementary” are difficult to apply to the claim limitations as they are quite subjective efforts.  As such, Examiner believes that claims 1-20 run afoul of 112(b).  For purposes of this examination, Examiner will view “complementary” as “correspond” and requests future clarification.
Additionally, claim 11, lines 4-5, discusses a pinch block and compression blocks located within “a housing”.  However, in line 7, the pump is stated to comprise “a housing comprising a slide area”.  These two references appear to indicate the same “housing”, namely the enclosure around the blocks/slide area.  However, this is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US 4,653,987) in view of Paget (US 3,839,946), Rotem (US 8,535,025) and in further view of Okada (US 5,290,158).
Claim 1:  Tsuji discloses a linear peristaltic pump for delivering precise volumes of fluid (Figs. 1-6), comprising a housing (11) comprising a slide area (note region in 14 for plates 24); at least one pinch block (note one of the existing plates 24) located within the slide area of the housing, wherein the at least one pinch block comprises a base end and a face end (see Fig. 2); a plurality of compression blocks (note others of the existing plates 24) located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end and a face end (see Fig. 2); a cam (19/26 viewed collectively) located within the housing, wherein the cam 
Tsuji does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Tsuji in order to reduce friction without resorting to using an add’l lubricant.
Tsuji also does not disclose that the face end of the at least one pinch block comprises a raised protrusion having a width complementary to and to contact at least one tube.  However, Rotem teaches a linear peristaltic pump arrangement (Fig. 4) in which its pinch block comprises a raised protrusion (41) having a width complementary to and to contact at least one tube (43).  It would have been obvious before the effective filing date of the invention to utilize a protrusion like that offered by Rotem into Tsuji’s pinch block as it reduces the block width which can help reduce the overall width/thickness of the accompanying housing and thereby save costs/weight.
Tsuji also does not disclose that the face end of each of the plurality of compression blocks comprises a semicircular indentation with an inner radius complementary to an outer radius of to the at least one tube.  However, Okada teaches a linear peristaltic pump arrangement (see Figs. 6-7) in which several compression 
Claim 2: Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the at least one pinch block and the plurality of compression blocks slide in a respective track of the slide area (see Fig. 2, note slide area near 25).
Claim 3:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end of the at least one pinch block and each of the plurality of compression blocks (Fig. 2).
Claim 4:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the at least one pinch block obstructs the fluid in the at least one tube (Fig. 1).
Claim 5:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (Fig. 1).
Claim 6:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the motor comprises a pinion gear (22) meshed with a spur gear (23), the spur gear being mechanically coupled to the cam (Fig. 4).
Claim 7:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji, as modified by Okada, further teaches that its combination of its at least one pinch block and at least one of the modified plurality of compression blocks from Okada which helps keep the associated tube in position can create a precise volume of fluid flow within the at least one tube (see Okada, see col. 1, lines 41-51; col. 4, lines 50-58).
Claim 8:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji does not disclose for the blocks/housing/cam to be made from self-lubricating plastic; however, even though Paget’s pump is of the piston style, Paget reduces the problem of friction by using self-lubricating plastic among sliding elements (see col. 1, line 50 and col. 2, line 41) which solution could readily be applied to Tsuji’s blocks/cam/housing which have a sliding relationship with one another and could benefit from being made from using a self-lubricating plastic to reduce friction.  Therefore, it would have been obvious before the effective filing date of the invention to make Tsuji’s blocks/housing/came from a self-lubricating plastic like that discussed in Paget in order to reduce friction between sliding elements without needing an add’l lubricant.
Claim 9:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a polycarbonate plastic (see col. 1, lines 50-60).
Claim 10:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a glass fiber (see col. 1, lines 59-60), silicone, and TeflonTM.
Claim 11:  Tsuji discloses a method for moving precise volumes of fluid using a peristaltic pump (Figs. 1-6) comprising introducing a fluid (Fig. 1) into at least one tube 
Tsuji does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Tsuji in order to reduce friction without resorting to using an add’l lubricant.

Tsuji also does not disclose that the face end of each of the plurality of compression blocks comprises a semicircular indentation with an inner radius complementary to an outer radius of to the at least one tube.  However, Okada teaches a linear peristaltic pump arrangement (see Figs. 6-7) in which several compression blocks (47) comprise a semicircular indentation with an inner radius complementary to an outer radius of an associated tube (see Fig. 7).  It would have been obvious before the effective filing date of the invention to utilize semicircular indentations like that offered by Okado into several Tsuji’s compression blocks as a way to guide/keep the tube in an appropriate position for its compression which can reduce tube drift and incomplete compression and flow throughput.
Claim 13:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end of the at least one pinch block and each of the plurality of compression blocks (Fig. 2).
Claim 14:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the at least one pinch block obstructs the fluid in the at least one tube (Fig. 1).
Claim 15:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (Fig. 1).
Claim 16:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji further discloses that the motor comprises a pinion gear (22) meshed with a spur gear (23), the spur gear being mechanically coupled to the cam (Fig. 4).
Claim 17:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji, as modified by Okada, further teaches that its combination of its at least one pinch block and at least one of the modified plurality of compression blocks from Okada which helps keep the associated tube in position can create a precise volume of fluid flow within the at least one tube (see Okada, see col. 1, lines 41-51; col. 4, lines 50-58).
Claim 18:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Tsuji does not disclose for the blocks/housing/cam to be made from self-lubricating plastic; however, even though Paget’s pump is of the piston style, Paget reduces the problem of friction by using self-lubricating plastic among sliding elements (see col. 1, line 50 and col. 2, line 41) which solution could readily be applied to Tsuji’s blocks/cam/housing which have a sliding relationship with one another and could benefit from being made from using a self-lubricating plastic to reduce friction.  Therefore, it would have been obvious before the effective filing date of the invention to make Tsuji’s 
Claim 19:  Tsuji, Paget, Rotem and Okada teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a polycarbonate plastic (see col. 1, lines 50-60).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US 4,653,987) in view of Paget (US 3,839,946), Rotem (US 8,535,025) and Okada (US 5,290,158) and in further view of Kobayashi (US 4,479,797).
Claim 20:  Tsuji discloses a product for a linear peristaltic pump (Figs. 1-6) for delivering precise volumes of fluid, comprising a cam (19/26 viewed collectively), wherein the cam mechanically contacts (see Figs. 1-2) a base end of each of at least one pinch block (note one of the existing plates 24) and a base end of each of a plurality of compression blocks (note others of the existing plates 24); a motor (21) mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor (Figs. 1-2).
Tsuji does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Tsuji in order to reduce friction without resorting to using an add’l lubricant.
Tsuji also does not disclose that the face end of the at least one pinch block comprises a raised protrusion having a width complementary to and to contact at least 
Tsuji also does not disclose that the face end of each of the plurality of compression blocks comprises a semicircular indentation with an inner radius complementary to an outer radius of to the at least one tube.  However, Okada teaches a linear peristaltic pump arrangement (see Figs. 6-7) in which several compression blocks (47) comprise a semicircular indentation with an inner radius complementary to an outer radius of an associated tube (see Fig. 7).  It would have been obvious before the effective filing date of the invention to utilize semicircular indentations like that offered by Okado into several Tsuji’s compression blocks as a way to guide/keep the tube in an appropriate position for its compression which can reduce tube drift and incomplete compression and flow throughput.
Tsuji is also silent about using -7-Atty. Docket No. 27441.595a processor and a storage device having code stored therewith, the code being executable by the processor and comprising: code that controls fluid movement in at least one tube, wherein the fluid movement is facilitated by: code that moves the at least one pinch block and the plurality of compression blocks by mechanical contact with the cam, wherein the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube; and code that rotates the cam using the motor.  However, Kobayashi teaches using a processor (10); and P2019-0062-USO127441.595Page 26 of 28a storage 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  With regard to Applicant’s new claim limitations, Examiner has found and utilized the newly cited Tsuji , Rotem and Okada references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746